Citation Nr: 0212829	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture with osteoarthritis, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an evaluation greater than 
10 percent for the veteran's service-connected right ankle 
disability.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right ankle fracture with osteoarthritis is 
not productive of more than a moderate limitation of ankle 
motion.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
right ankle fracture with osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  The 
VCAA and the implementing regulations are liberalizing and 
are therefore applicable to the issue on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations. In a September 2001 letter, the veteran was 
notified of the changes in the law brought about by passage 
of the VCAA.  He veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Identified private treatment records were associated with the 
claims folder.  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased rating for residuals of a right ankle fracture.  He 
was provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation 
for a right ankle disability, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Service connection for residuals of a right ankle fracture 
was granted by original rating action of January 1980.  
Records revealed that the veteran twisted his ankle while 
playing basketball in service in 1964.  A 10 percent rating 
has long been assigned.

The veteran contends that his service-connected right ankle 
disability is more severe than the current rating assigned 
indicates.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's residuals of a right ankle fracture with 
traumatic arthritis are currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5271.  Diagnostic Code 5271 is based upon 
limitation of motion of the ankle.  Degenerative arthritis 
established by X-ray findings is also rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Accordingly, in order to 
receive a 20 percent evaluation, limitation of motion of the 
ankle must be "marked."  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The normal range of motion of the ankle is to 20 
degrees of dorsiflexion, and to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2001).

The Board has carefully reviewed the record; however, the 
preponderance of the evidence is against finding a marked 
limitation of right ankle motion.  

In this regard, the clinical evidence consists of VA 
examinations held in January and September 2001 respectively.  
The veteran noted treatment with Patricia A. Campbell, M.D. 
and at the VA medical center in Charleston.  However, the VA 
medical center in Charleston indicated that they had no 
record of treatment of the veteran for the period from 
December 1999 to December 2000.  A March 2001 response from 
Patricia A. Campbell, M.D. indicated that the veteran had a 
diagnosis of hypertension.  No mention was made of treatment 
for a current right ankle disability. 

At VA examination in January 2001, the veteran reported that 
his ankle would swell without changes.  He noted that his 
ankle was often painful and stiffer than it had been in the 
past.  On examination, there was no swelling or erythema.  
There was no instability.  He was tender over the lateral 
malleolus of the right ankle.  He was able to produce 
dorsiflexion from 0 to 10 degrees and plantar flexion from 0 
to 40 degrees.  The examiner noted that the veteran's right 
ankle was productive of a mild decrease in range of motion.  

X-ray examination of both ankles showed tibiotalar joint 
osteoarthritis and adjacent bone proliferation.  

At VA examination in September 2001, the veteran reported 
that he increasing pain in his right ankle.  He avoided 
strenuous activities but was employed full time as a mail 
carrier.  He denied any instability or weakness in the ankle.  
His pain was located in the anterior aspect of the ankle just 
anterior of the medial malleolus.  The veteran reported that 
once or twice a month he would slip or twist the ankle 
causing increased pain and swelling.  The pain would resolve 
within a few hours.  The swelling would take a day or two to 
resolve.  

Upon examination, there was tenderness over the medial 
malleolus.  Otherwise, there was no tenderness or swelling 
visualized.  He was able to perform dorsiflexion to 20 
degrees and plantar flexion to 30 degrees.  There was no 
instability noted or increased laxity.  

In light of the foregoing motion study findings, the Board 
finds that the preponderance of the evidence is against 
finding a marked limitation of right ankle motion.  Simply 
put, while the veteran does objectively show a limitation of 
motion, the findings above are not indicative of a marked 
limitation.  Hence, entitlement to a higher evaluation is not 
warranted.  In addition, there is no instability or other 
pathology which would warrant a higher or separate rating.

In reaching this decision the Board considered that the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2001) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.

In this case, however, at VA examinations, there was no 
objective evidence of incoordination, weakness, disuse 
atrophy, or laxity.  While the veteran complained of a 
painful right ankle, the Board finds that even after 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
disability picture presented does not approximate the 
criteria for an evaluation greater than 10 percent when 
applying Diagnostic Code 5271.

In reaching this decision the Board considered all other 
potentially regulations whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, a 20 percent rating or 
greater is available when there is ankylosis of the ankle or 
subastragalar or tarsal joint or malunion of the os calcis or 
astragalus.  See, 38 C.F.R. § 4.71, Diagnostic Codes 5270-
5274.  As the veteran's right ankle is capable of movement, 
albeit moderately limited, there is no competent evidence 
providing a basis to assign a higher rating for ankylosis.



ORDER

An increased rating for residuals of a right ankle fracture 
with traumatic arthritis is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

